UNITED STATES DISTRICT COURT
                                                                                        FILED
                             FOR THE DISTRICT OF COLUMBIA                               APR 2 2 2009
                                                                                  NANCY MAYER WHllTINGTON CLERK
                                                                                        u.s. DISTRICT COURT'
Robert R. Matthews,                            )
                                               )
                Plaintiff,                     )
                                               )
               v.                              )       Civil Action No.   09 U'743
                                               )
Secretary of Veterans Affairs,                 )
                                               )
               Defendant.                      )


                                   MEMORANDUM OPINION

        This matter comes before the Court on consideration of a pro se complaint and an

application to proceed in forma pauperis. The Court will grant the application and dismiss the

complaint because it fails to meet the minimum requirements of Rule 8 of the Federal Rules of

Civil Procedure.

        The factual allegations of the complaint consist of only the following words: "Fraud

many hundred's judicial review error's, failure to treat's, misdiagnosis's, treatment for disability

claims compensation pain and suffering[.]" Compi. at l. The remainder of the one-paragraph

complaint identifies the Secretary of Veterans Affairs ("V A"), Erik K. Shinseki, and several VA

offices or sub-agencies and their addresses. Id. The complaint asks for no relief. See id.

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a
responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       The Complaint fails to meet the requirements of Rule 8(a). The complaint does not make

clear what conduct or decision by the V A gives rise to this complaint. It does not indicate what

the plaintiff wants from this lawsuit, and it does not provide the court with enough information to

determine its own jurisdiction. Accordingly, the Court will dismiss the complaint without

prejudice. An appropriate order accompanies this memorandum opinion.




Date: ¥/¥,~                                          Unid±~i£~




                                               -2-